Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTINGFIRM’SCONSENT We consent to the inclusion in this Registration Statement of root9B Technologies, Inc. on Form S-1 of our report dated March 30, 2016 with respect to our audits of the consolidated financial statements of root9B Technologies, Inc. (and subsidiaries) as of and for the years ended December 31, 2015 and 2014, which report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Cherry Bekaert LLP Charlotte, North Carolina June 20, 2016
